UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




SANDRA BANKS                                        )
                                                    )
              Plaintiff,                            )
                                                    )
        v.                                          )   Civil Case No. 09-565 (RJL)
                                                    )
MICHAEL J. ASTRUE,                                  )
Commissioner of Social Security,                    )
                                                    )
              Defendant.                            )


                                            h--
                              MEMORANDUM OPINION
                             (November~(),
                                      2010) [#12, #15]


       Plaintiff Sandra Banks ("plaintiff') brings this action against defendant Michael J.

Astrue, Commissioner of the Social Security Administration ("defendant" or

"Commissioner") pursuant to 42 U.S.C. § 405(g) (2006). Plaintiff seeks to reverse the

final decision of the Commissioner, who denied plaintiffs application for disability

insurance benefits.} Before the Court is plaintiffs Motion for Judgment of Reversal and

defendant's Motion for Judgment of Affirmance. For the reasons set forth below, the

Court DENIES plaintiffs motion and GRANTS defendant's motion.

                                    BACKGROUND

       On June 30, 2004, plaintiff filed an application with the Social Security

Administration seeking disability insurance benefits for a period beginning in March


} See infra note 3.

                                             1
2001. Administrative Record ("AR") at 16. 2 Plaintiff claimed to suffer severe pain in

her knee that apparently stemmed from an injury she sustained in or around March 2000.

AR at 73. After plaintiff's application was initially denied, a hearing was held before an

Administrative Law Judge ("ALJ"). AR at 16. The ALJ subsequently issued his

decision, denying plaintiff's application. The ALJ found that although plaintiff had

indeed suffered a severe impairment and could not continue to work in her previous

capacity as a nurse, her ability to work gainfully in another job precluded her claim

pursuant to applicable regulations. AR at 20. In reaching his decision, the ALJ reviewed

evidence relating to the medical examinations of no less than six doctors, including

plaintiff's own physicians as well as agency physicians. See AR at 20-22.

       After the Appeals Council denied plaintiff's request for review, plaintiff brought

this action claiming that both the ALJ and Appeals Council's decisions were arbitrary
                                                                 3
and capricious. See PI. Mot. for Judgment of Reversal at 5, 9.       With respect to the ALJ,

plaintiff claims that the ALJ's decision was not supported by the evidence. Id. at 5.

Specifically, plaintiff argues that the ALJ failed to give appropriate weight to plaintiff's

treating physician, failed to develop the record, improperly implied that plaintiff needed



2 During plaintiff's hearing, the Administrative Law Judge determined that the closed
period during which he would determine plaintiff's disability status would run from
March 12,2001 to September 8, 2004 as plaintiff was clearly not gainfully employed
during that period. AR at 183.
3 This Court need not address plaintiff's claims with respect to the Appeals Council. As
noted by defendant, this Court's jurisdiction is limited to the Commissioner's final
decision. See 42 U.S.C. §405(g). Because the Appeals Council denied plaintiff's request
to review the ALJ's decision, the ALJ's decision is considered the Commissioner's final
decision. See 20 C.F.R. §§ 404.900(a)(4)-(5), 404.955, 404.981, 422.21O(a). This Court
will, accordingly, only review the ALJ's decision.

                                              2
to remain in a vegetative state, and failed to consider plaintiffs complaints of pain. Id.

F or the following reasons, all of these arguments are to no avail.

                                        ANALYSIS

       In reviewing the decision of an ALJ, a district court must determine whether the

ALJ's finding are supported by "substantial evidence." 42 U.S.C. § 405(g) (2006);

Brown v. Bowen, 794 F.2d 703, 705 (D.C. Cir. 1986); Jackson v. Barnhart, 271 F. Supp.

2d 30,33 (D.D.C. 2002). Substantial evidence is "such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Smith v. Bowen, 826 F.2d 1120,

1121 (D.C. Cir. 1987); see also Richardson v. Perales, 402 U.S. 389,401 (1971).

Substantial evidence is more than a scintilla, but less than a preponderance of the

evidence. Affum v. United States, 566 F.3d 1150, 1163 (D.C. Cir. 2009). Once it is

determined that the finding is supported by such evidence, the court must treat the ALJ's

finding as conclusive. 42 U.S.C. § 405(g).

       In addition, the court must determine whether the ALJ correctly applied the

relevant legal standards. See Butler v. Barnhart, 353 F.3d 992, 999 (D.C. Cir. 2004)

(citations omitted); Jackson, 271 F. Supp. 2d at 33 ("Even if supported by substantial

evidence ... the court will not uphold the Commissioner's findings if the Commissioner

reached them by applying an erroneous legal standard."). In so doing, the court must

"carefully scrutinize the entire record," Jackson, 271 F. Supp. 2d at 34 (quoting Davis v.

Heckler, 566 F. Supp. 1193, 1195 (D.D.C. 1983)); accord Brown, 794 F.2d at 705, to

determine whether the ALJ "has analyzed all evidence and has sufficiently explained the

weight he has given to obviously probative exhibits." Simms v. Sullivan, 877 F.2d 1047,

                                              3
1050 (D.C. Cir. 1989). Importantly, however, the court may not reweigh the evidence or

review the ALl's decision de novo. Davis, 566 F. Supp. at 1195.

       An ALl, tasked with evaluating a claim of disability, must conduct a five step

inquiry to determine if the claimant - plaintiff - is, indeed, disabled as defined in 20

C.F.R. § 404.1520. 4 Failure at any step of the evaluation ends the inquiry. See 20 C.F.R.

§ 404.1520(a)(4). First, the claimant must show that she is not presently engaged in

"substantial gainful activity." 20 C.F.R. § 404. I 520(b). Second, the ALl must determine

whether the claimant has a "severe impairment" which "specifically limits [her] ...

ability to do basic work activities" for no less than 12 months. 20 C.F.R. § 404.1520(c).

Third, the ALl must determine whether the claimant's impairment "meets or equals" an

impairment listed in the regulations. 20 C.F .R. § 404.1520( d). Fourth, the claimant must

demonstrate that she is incapable of performing her previous work. 20 C.F.R. §§

404.1520(e). And finally, the ALl must determine whether the claimant can "make an

adjustment to other work," considering her age, education, past work experience, and

residual functional capacity. See 20 C.F.R. §§ 404.1520(e)-(g).

       In reaching a determination, the ALl must afford great weight to a treating

physician's assessment, and if that assessment is disregarded, an explanation must be

provided. Williams v. Shalala, 997 F.2d 1494, 1498 (D.C. Cir 1993). Nevertheless, the

opinion of a treating physician is controlling only "if [it is] not inconsistent with other

4 "Disability" is defined as the "inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months." 42 U.S.C. § 423(d)(I)(A) (2006); see also 20 C.F.R.
§§ 404.1505.
                                              4
substantial record evidence and [is] well-supported by medically acceptable clinical and

laboratory diagnostic techniques." 20 C.F.R. § 404. 1527(d)(2); see also Butler, 353 F.3d

at 1003; Gurrola v. Astrue, 706 F. Supp. 2d 78, 83 (D.D.C. 2010). If the record,

including any medical opinions, is inconsistent, the ALI must "weigh all of the evidence

and see whether [he] can decide whether [a claimant is] disabled based on the evidence

[he has]." 20 C.F.R. § 404.1 527(c)(2).

       Further, the ALI must evaluate any evidence of debilitating pain "and the extent to

which [those] symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence." 20 C.F.R. §§ 404.1529(a). Indeed, failing to

consider subjective evidence of pain is grounds for remand. Diabo v. Sec'y o/Health,

Educ., & Welfare, 627 F .2d 278, 282 (D.C. Cir. 1980). Again, the ALI must explain how

he weighs the evidence in the record against the plaintiffs subjective complaints of pain

and how he determines that the pain is not credibly disabling. Wilks v. Apfel, 113 F. Supp.

2d 30,33 (D.D.C. 2000) (citing Diabo, 627 F.2d at 281-82).

       Here, the ALl's decision was clearly supported by substantial evidence. In finding

that plaintiff "retained the residual functional capacity to perform the exertional demands

of light sedentary work" and was therefore not disabled, AR at 19, the ALI reviewed over

fifty pages of medical records from six different doctors and plaintiffs own Function

Reports. AR at 79-94, 106-59. The ALI further questioned plaintiff regarding her

impairment and her ability to move and function. AR at 184-87. Moreover, the ALI

appropriately explained the basis in reaching his decision, including the weight he gave to



                                             5
the opinions of plaintiffs treating physicians and plaintiffs own complaints of pain. AR

at 20-22.

       Specifically, the ALJ evaluated the reports and statements made by the physicians,

their consistency with each other, the purpose for which they were made, and the support

underlying their conclusions. AR at 21-22. For example, with respect to reports by

plaintiffs treating physician Doctors Dorn and Bridges, which indicate that plaintiff was

disabled, the ALJ weighed not only the purpose of the reports (i.e. insurance), but also

the reports of other treating physicians including Doctors Garmon, Azer and Carlini and

the reports of the state agency physician. AR at 20-22. Further, with respect to

plaintiffs own claims of pain, the ALJ recognized that plaintiff undoubtedly suffered

pain, particularly after undergoing surgery in October 2002. AR at 21. Notwithstanding

this conclusion, the ALJ noted that under the Social Security Act and applicable

regulations, plaintiff must have suffered this pain for twelve continuous months. AR at

21. Subsequently, after evaluating the entirety of the record, the ALJ concluded that

"[t]he totality ofth[e] evidence persuades me that the claimant's statements concerning

the intensity, duration and limiting effects of subjective symptoms are less than fully

credible." AR at 21. The ALJ also found, after evaluating the findings of a vocational

expert, that although plaintiff may not have been able to continue in her previous

employment as a nurse, she "was capable of making a successful adjustment to other

work that existed in significant numbers in the national economy." AR at 24.




                                             6
       Thus, because the ALJ appropriately applied the law in evaluating the record and

based his findings on substantial evidence, this Court must affirm the Commissioner's

final decision. 5

                                     CONCLUSION

       Accordingly, the Court DENIES plaintiffs Motion for a Judgment of Reversal

[#12] and GRANTS defendant's Motion for a Judgment of Affirmance [#15]. An Order

consistent with this decision accompanies this Memorandum Opinion.




                                                 Q~
                                                 RlCHA      1. EON
                                                 United States Istnct Judge




5Plaintiff s claim that the ALJ implied that she must remain in a vegetative state is
without merit. Indeed, in reaching his conclusion, the ALJ evaluated the entire record,
which included the regular physical activities performed by plaintiff during the relevant
period, as well as her physicians' evaluations, her own declarations of pain, and her lack
of gainful employment.
                                             7